Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 1 of 35




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLORADO


Civil Action No.    1:19-cv-1633

PARKER WILSON,

      Plaintiff,

v.

KIM BIMESTEFER, in her official capacity
as Executive Director of the Colorado
Department of Health Care Policy & Financing,

TOM MASSEY, in his official capacity as the
Deputy Executive Director and Chief Operating
Officer of the Policy, Communications, and
Administration Office of the Colorado Department
of Health Care Policy & Financing,

DAVID L. SMITH, in his official capacity as
Manager of Benefits Coordination Section for
the Colorado Department of Health Care Policy
& Financing, and

ASHLEY DiRIENZO, in her official capacity
as Recovery Officer at the Colorado Department
of Health Care Policy & Financing

      Defendants.


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


                                   -1-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 2 of 35




        Plaintiff, Parker Wilson, for his Complaint alleges as follows:



  I.    JURISDICTION AND VENUE

        1.    This Court has jurisdiction over this action pursuant to

  28 U.S.C. §§ 1331 and 1343(a)(3) because it arises under the

  Fourteenth Amendment to the United States Constitution and 42

  U.S.C. § 1983.      This Court also has jurisdiction under the

  Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        2.    Venue is appropriate in this Court under 28 U.S.C. §

  1391(b)(2) because all of the events giving rise to this Complaint

  occurred in this District and Defendants perform their official duties

  in this District.



  II.   INTRODUCTION

        3.    The right to travel from one state to another is a

  fundamental, constitutional right. After Parker Wilson—a disabled,

  18-year-old individual eligible to receive Social Security and

  Medicaid benefits—moved with his family from Colorado to South


                                   -2-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 3 of 35




  Carolina, the State of Colorado demanded that assets held in a

  special needs trust for Mr. Wilson’s lifetime benefit be repaid

  immediately, rather than upon Mr. Wilson’s death as provided under

  federal law.

        4. Acting upon compulsion to require him to draft such a

  provision in his special needs trust on pain of not granting him a

  federal right to Medicaid benefits based entirely on federal law, the

  State of Colorado succeeded in getting the approval of the Denver

  Probate Court to terminate his trust in order to take his trust away

  from him and pay it to the State of Colorado.     The Colorado state

  regulation which was the basis of the challenged trust provision

  conflicts with the federal Medicaid Act and intrudes on Mr. Wilson’s

  right to travel interstate.

        5. The State of Colorado has now received an order from the

  Denver Probate Court to seize Mr. Wilson’s trust assets, impeding

  his ability to pay necessary expenses, including medical treatment

  not covered by Medicaid. Such actions are causing and will continue

  to cause Mr. Wilson significant hardship as he is precluded from


                                   -3-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 4 of 35




  certain medical treatment that he otherwise would be receiving

  through his use of assets held in trust, and he further prevented from

  pursuing a college education which he had planned to pay for using

  trust funds.

        6.   The State of Colorado is penalizing Mr. Wilson for moving

  to another state and giving itself impermissible priority over assets

  held in trust that should be used for the sole and exclusive benefit

  for Mr. Wilson during his lifetime. As a result of this recovery of his

  property in violation of his constitutional rights, Mr. Wilson was left

  with little funds to achieve his goals. In addition, all other states

  that have paid or will pay for his medical expenses through their

  respective Medicaid programs, including the State of South

  Carolina, which currently is providing Mr. Wilson with Medicaid

  benefits, will not receive their pro rata share of assets that they

  otherwise would be entitled to under federal law upon Mr. Wilson’s

  death.

        7.   Mr. Wilson, therefore, seeks declaratory and injunctive

  relief against Defendants Bimestefer, Massey, Smith, and DiRienzo


                                   -4-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 5 of 35




  in their official capacities to enjoin them from enforcing an

  unconstitutional regulation and to return his property to him.



  III.   PARTIES

         8.   Mr. Wilson is an individual under the age of 65 who is

  disabled as defined in Title XIX of the federal Social Security Act.

  He now resides in Little River, South Carolina with his father, Rickie

  Wilson, who is the settlor of the Parker James Wilson Disability

  Trust (“Trust”) dated April 12, 2013, attached hereto as Exhibit A.

  This Trust is a Special Needs Trust authorized under federal law

  and created for the sole benefit of Parker Wilson with the purpose or

  with the effect of establishing or maintaining his resource eligibility

  for medical assistance under the Medicaid program.

         9.   Mr. Wilson files this Complaint against Kim Bimestefer,

  in her official capacity as Executive Director of the Colorado

  Department of Health Care Policy & Financing (the “Department”),

  Tom Massey, in his official capacity as Deputy Executive Director,

  Chief Operating Officer, and Director of the Policy, Communications,


                                   -5-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 6 of 35




  and Administration Office for the Department, and David L. Smith,

  in his official capacity as Manager of the Third Party Liability &

  Recoveries Section of the Department.

        10.    Defendant Kim Bimestefer is sued in her official capacity

  as the Executive Director of the Department. The Department is

  responsible under Colorado law for the operation and administration

  of the Colorado Medical Assistance Act, Colorado’s Medicaid

  Program (hereinafter “Medicaid”).

        11.    Defendant Tom Massey is sued in his official capacity as

  the Deputy Executive Director and Chief Operating Officer of the

  Policy,     Communications,   and   Administration       Office   of   the

  Department.        Director   Massey    oversees   the    Department’s

  administration of disability trusts and recovery for the Department.

        12.    Defendant David L. Smith is sued in his official capacity

  as Manager of the Third Party Liability & Recoveries Section for the

  Department. As part of his duties, Mr. Smith oversees Colorado’s

  recovery of benefits from Disability Trusts.




                                    -6-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 7 of 35




        13. Defendant Ashley DiRienzo is sued in her official capacity

  as Recovery Officer for the Department. The Recovery Officer is

  responsible under Colorado law to recover assets but only on the

  death of the disabled individual. Ms. DiRienzo exceeds her authority

  in recovering trust assets prior to death under federal law. 10 C.C.R.

  2505-10, §8.100.7.E.6.b.



  IV.   ALLEGATIONS/BACKGROUND

        A.    Medicaid Background.

        14.   Medicaid was established in 1965 to provide medical

  assistance to indigent individuals who have insufficient income and

  resources to meet the costs of necessary medical care and services.

  42 U.S.C. § 1396.     However, over the years, Medicaid has been

  expanded well beyond its initial mission to include persons who

  otherwise would not have access to affordable health care. Now

  Medicaid covers people with low incomes without counting resources

  at all and it permits disabled people with resources to receive

  Medicaid benefits through three types of trusts, under 42 U.S.C. §


                                   -7-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 8 of 35




  1396p(d)(4)(A), (B) and (C).     This case involves a trust under 42

  U.S.C. § 1396p(d)(4)(A) (hereinafter referred to as the “Federal

  Statute”).

        15.    Medicaid is a cooperative federal-state program in which

  the federal government provides funding for the provision of state

  medical services to qualified individuals. In Colorado, the federal

  government pays between 50 percent to 90 percent of the costs,

  depending upon the type of Medicaid program involved.

        16.    Medicaid is a federal program administered by the states

  which receives substantial reimbursement for the costs of providing

  medical services and reimbursement for the costs of administering

  the program. The federal government has expanded the program

  dramatically since 1965.

        17.    Participation in the Medicaid program is optional, but all

  states participate in most aspects of the program.           Colorado

  participates fully.

        18.    However, once a state elects to participate in the

  Medicaid program, it must comply fully with the Medicaid Act. 42


                                    -8-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 9 of 35




  U.S.C. § 1396a.      Regarding trusts and recovery of assets under

  Medicaid law, federal law compliance is mandatory under 42 U.S.C.

  § 1396a(a)(18). There is no state option to deviate from federal trust

  and recovery laws.

        19.   Individuals who may be eligible for receipt of Medicaid

  assistance include individuals who are blind, disabled, and/or aged

  65 and older if they meet certain threshold requirements. 42 U.S.C.

  § 1396a(a)(10).

        20.   A person's eligibility for Medicaid is a function of the

  applicant's countable assets, and the definition of ‘countable’ is

  critical. Once the assets exceed the statutory ceiling, in some cases

  the applicant is disqualified from receiving benefits. 42 U.S.C.A. §

  1396a(a)(10)(I) and (II). Assets may include both income and

  resources, but in some cases, only income is considered.

         21. Under the Medicaid Act, certain assets are excluded from

  the eligibility determination. One such asset is known as a “special

  needs trust.” 42 U.S.C. § 1396p(d)(4)(A) and (d)(4)(C) (hereinafter

  “Special Needs Trust”).


                                   -9-
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 10 of 35




        22.   Special Needs Trusts allow individuals with long-term

  disabilities to maintain funds which can be used to pay for medical

  expenses and additional needs not covered by Medicaid, while still

  allowing them to remain eligible to receive Medicaid at their choice

  and election. This is a lifetime benefit and provides a guarantee that

  there will always be access to medical care.

        23.   Any long term care Medicaid benefits paid by Medicaid

  during the life of the individual, however, must be repaid from trust

  assets upon the death of the individual, but not before. 42 U.S.C. §

  1396p(d)(4)(A). See also 42 U.S.C. § 1396p(b)(1).

        24.   Specifically, federal law excludes amounts held in Special

  Needs Trusts from determining an individual’s eligibility for receipt

  of Medicaid benefits subject to the following conditions: such trust

  must (1) contain the assets of an individual under age 65 who is

  disabled (as defined in 42 U.S.C. § 1382c(a)(3)); (2) be established for

  the benefit of such individual by the individual, a parent,

  grandparent, legal guardian of the individual, or a court; and (3) the

  state will receive all amounts remaining in the trust upon the death


                                   - 10 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 11 of 35




  of such individual up to an amount equal to the total medical

  assistance paid on behalf of the individual under a state plan. 42

  U.S.C. § 1396p(d)(4)(A). There can be no state deviation under this

  statute.

        25.   42 U.S.C § 1396p(b)(1) prohibits states from requiring

  repayment for medical assistance correctly paid on behalf of an

  individual until after the death of the individual, the individual’s

  spouse, or in some cases the individual’s offspring. 42 U.S.C. §

  1396p(b)(1), (2).

        26.   The federal requirements for Special Needs Trusts and

  recovery of assets are mandatory upon the states if they choose to

  receive federal funds to run Medicaid programs.          42 U.S.C. §

  1396a(a)(18).



        B.    Colorado Law Conflicts with the federal Medicaid Law,
              42 U.S.C. §§ 1396, et seq.

        27.   The State of Colorado is a participant in the Medicaid

  program.



                                   - 11 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 12 of 35




        28.   The State of Colorado has elected to participate in the

  Medicaid program through the Colorado Medical Assistance Act

  codified at C.R.S. § 25.5-4-101 through 25.5-6-101, et seq.

        29.   The Department is the single state agency administering

  the Colorado Medical Assistance Program. C.R.S. § 25.5-1-104.

        30.   As a participant in the Medicaid program, the State of

  Colorado is required to comply with the federal statutory

  requirements for Medicaid. Specifically, 42 U.S.C. § 1396p is binding

  on the State of Colorado due to its participation in the Medicaid

  program. 42 U.S.C. § 1396a(1)(18).

        31.   The State of Colorado has imposed additional criteria on

  Special Needs Trusts under C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-

  10, § 8.100.7.E.6.b, contrary to federal law.

        32.   C.R.S. § 15-14-412.8 requires Special Needs Trusts

  provide (1) “that, upon the death of the beneficiary or termination of

  the trust during the beneficiary’s lifetime, whichever occurs sooner,

  the Department of Health Care Policy and Financing receives any

  amount remaining in the trust up to the total medical assistance


                                   - 12 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 13 of 35




  paid on behalf of the individual,” (emphasis added); and (2) “[t]he

  sole lifetime beneficiaries of the trust are the individual for whom

  the trust is established and the state medical assistance program.”

  C.R.S. § 15-14-412.8.

        33.   Likewise, Code of Colorado Regulations, 10 C.C.R. 2505-

  10, § 8.100.7.E.6.b, requires, among other things, that “[t]he trust

  terminates upon the death of the individual or if the trust is no

  longer required for Medical Assistance eligibility in Colorado”

  (emphasis added) (§8.100.7.E.6.b(i)(e)) and “. . . that, upon the death

  of the beneficiary or termination of the trust, the Department shall

  receive all amounts remaining in the trust up to the amount of total

  Medical Assistance paid on behalf of the individual.” (emphasis

  added) (§8.100.7.E.6.b(i)(h)).

        34.   C.R.S.   §   15-14-412.8      and   10   C.C.R.   2505-10,   §

  8.100.7.E.6.b impermissibly grant the Department priority for

  reimbursement over any other state that may provide or has

  provided medical assistance to the beneficiary during his or her

  lifetime.


                                   - 13 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 14 of 35




        35.   Critically, C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10, §

  8.100.7.E.6.b preclude a trust beneficiary, such as Mr. Wilson, from

  being able to move from the State of Colorado to another state and

  still maintain the Special Needs Trust with all assets intact.

        36.   Mr. Wilson’s trust would not be approved by the

  Department unless he inserted a trust provision in compliance with

  provisions set forth above, precluding him from obtaining Medicaid

  benefits as provided under federal law.

        37.   Rather, under Colorado’s laws and regulations, in the

  event that the beneficiary moves to another state, the Special Needs

  Trust would terminate and the State of Colorado would “. . . receive

  all amounts remaining in the trust up to the amount of total Medical

  Assistance paid on behalf of the individual.”         C.R.S. § 15-14-

  412.8(2)(b).

        38.   The application of C.R.S. § 15-14-412.8 and 10 C.C.R.

  2505-10, § 8.100.7.E.6.b eviscerates the purpose of the Special Needs

  Trust exception which requires that such a trust be established and




                                   - 14 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 15 of 35




  used for the sole benefit of the disabled individual during his or her

  lifetime.

        39.   If the State of Colorado were given an impermissible

  priority for reimbursement prior to the beneficiary’s death, a

  beneficiary could be left with no funds to pay for other expenses that

  are not covered by Medicaid, even though the sole purpose of the

  trust under the federal statute is to provide supplemental resources

  to that individual for the remainder of his or his lifetime.

        40.   These laws also unfairly restrict a Medicaid recipient’s

  ability to move out of the State of Colorado without penalty. These

  provisions, in effect, require that residents of Colorado with Special

  Needs Trusts remain in the State of Colorado for their entire

  lifetimes or else be forced by the State of Colorado to forfeit assets

  held in their Special Needs Trusts for the sole reason that they have

  exercised their fundamental, constitutional right to move to another

  state.




                                   - 15 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 16 of 35




        41.   In addition, other states are left without the ability to be

  reimbursed for Medical Assistance they may have provided or will

  provide to the beneficiary for the remainder of his or her lifetime.



        C.    The Medicaid Act requires that such trusts be used for
              the sole benefit of the individual.

        42.   Under the Medicaid Act, provisions that provide benefits

  to other individuals or entities during the disabled individual’s

  lifetime or allow for termination of the trust prior to the individual’s

  death and payment of the corpus to another individual or entity

  (other than the state(s) or another creditor for payment for goods or

  services provided to the individual) would result in disqualification

  from the Special Needs Trust exception.

        43.   C.R.S.   §   15-14-412.8      and    10   C.C.R.   2505-10,   §

  8.100.7.E.6.b    contradict   federal      law    which    only   permits

  reimbursement from Special Needs Trust assets upon death of the

  beneficiary.




                                   - 16 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 17 of 35




        44.   By placing additional restrictions on the eligibility

  requirements for Medicaid benefits of Special Needs Trust

  beneficiaries, Colorado has created regulations and statutes which

  conflict with the federal Medicaid program and are in violation of the

  United States Constitution.

        45.   Indeed, the United States Department of Health &

  Human Services through its subdivision of the Centers for Medicare

  and Medicaid Services, previously issued an opinion that Colorado’s

  rule would not comply with federal law because it places additional

  restrictions on Medicaid eligibility. See July 9, 2004 letter from

  Centers for Medicare & Medicaid Services attached as Exhibit B.

  Colorado has intentionally ignored this letter for over 15 years.



        D.    Mr. Wilson Is a Qualified Recipient of Medicaid Benefits
              with a Special Needs Trust.

        46.   On April 12, 2013, Rickie Allen Wilson, as father of

  Parker James Wilson, settled the Parker James Wilson Disability

  Trust (“the Trust”), pursuant to 42 U.S.C. § 1396p(d)(4)(A) and



                                   - 17 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 18 of 35




  C.R.S. § 15-14-412.8.

        47.     Rickie’s intent in creating the Trust was to provide for

  Plaintiff’s special needs above and beyond the services provided by

  public benefits while still maintaining Plaintiff’s eligibility for such

  public benefits programs, namely Medicaid. The Trust was funded

  with wrongful death proceeds received as the result of an accident in

  which Plaintiff’s mother was killed and Plaintiff was rendered a

  paraplegic.

        48.     The Colorado Fund for People with Disabilities, Inc.

  (CFPD) was the original trustee of the Trust, in turn designating

  BOKF, N.A., d/b/a Colorado State Bank & Trust (CSBT) as corporate

  co-trustee pursuant to Article VI of the Trust.

        49.     In mid-2017, Rickie Wilson and Plaintiff moved from the

  State of Colorado to the State of South Carolina.              Plaintiff

  subsequently qualified for Medicaid benefits in South Carolina.

        50.     In August 2017, CFPD informed the Department that

  Plaintiff was no longer eligible for benefits under Colorado Medicaid

  because he had moved to another state.


                                    - 18 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 19 of 35




        51.   In November 2017, the Department wrote to CFPD and

  CSBT, regarding the status of the Trust.

        52.   In March 2018, counsel for CFPD and CSBT responded

  to the Department, affirming the co-trustees’ intention to terminate

  the Trust and distribute the balance to the Department “upon

  release of liability” pursuant to trust terms. Neither CFPD nor

  CSBT considered the requisites of federal law which would not

  permit recovery of trust assets prior to the beneficiary’s death.

        53.   In April 2018, the Department filed a Petition to

  Terminate Trust in Denver Probate Court (In the Matter of: Parker

  James Wilson Disability Trust, Case No. 2018PR30474).

        54.   Subsequently, without considering federal law and

  applying only State law, the Denver Probate Court terminated the

  trust on December 26, 2018 and ordered that the entirety of the trust

  assets be paid to the state. No evidentiary hearing even occurred

  nor was Mr. Wilson served with legal process prior to this taking of

  his benefits.




                                   - 19 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 20 of 35




        55.   The trustees then subsequently paid the remainder of the

  trust funds, after subtracting their own fees and costs, into the

  registry of the Denver Probate Court.

        56.   A stipulation agreed to by the parties stated as follows:

              The Parties are further in agreement that no
              assets may be withdrawn from this account
              without express Court Order from this Court
              including notice to all interested parties, and
              only upon the Court’s determination that
              resolution of the matter is final and that time
              for the filing of any appeal has passed.

        57.   On February 14, 2019, the State Department filed a

  motion for immediate release of the funds held in the registry to the

  state. The amount in the registry was $31,758.18. The Denver

  Probate Court granted the request notwithstanding the afore-

  mentioned stipulation. Those funds have since been seized by the

  State Department leaving Mr. Wilson with nothing.

        58.   Mr. Wilson had requested to reform his trust, through a

  procedure entitled “decanting” but his request was denied by the

  probate court. That particular right is on appeal to the Colorado

  Court of Appeals in Case No. 2019CA218.


                                   - 20 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 21 of 35




        E.    Trust Terms and State and Federal Law.

        59.   Article VIII of the Trust provides that upon termination

  of the Trust, the Department is to be reimbursed out of the Trust for

  medical benefits provided to the primary beneficiary during his

  lifetime.

        60.   Article VIII of the Trust further requires that, barring

  exhaustion of assets, the Trust “shall terminate upon the death of

  the primary beneficiary or if the trust is no longer required for

  Medicaid eligibility in Colorado.” (Emphasis added).

        61.   The italicized trust language above reflects requirements

  of Colorado state law and regulation not found in the federal statute.

  Specifically:


        C.R.S. § 15-14-412.8(2)(b) requires that any disability trust:

              . . . provides that upon the death of the
              beneficiary or termination of the trust during
              the beneficiary’s lifetime, whichever occurs
              sooner, the department of health care policy
              and financing received any amount
              remaining in the trust up to the total medical
              assistance paid on behalf of the individual.



                                   - 21 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 22 of 35




        F.    Colorado Unlawfully Penalized Mr. Wilson for Moving to
              Another State.

        62.   The Privileges and Immunities Clause of Article IV, § 2,

  and the Privileges and Immunities Clause of the Fourteenth

  Amendment to the United States Constitution prohibit the State of

  Colorado from infringing on a United States citizen's fundamental

  right to interstate travel.

        63.   The    Equal      Protection     Clause   of   the   Fourteenth

  Amendment prohibits states from discriminatorily burdening

  fundamental rights.

        64.   In August 2017, the co-trustees of Mr. Wilson’s trust

  notified the Department that Mr. Wilson was no longer eligible for

  benefits under Colorado Medicaid because he had moved out-of-state

  with his father.

        65.   Mr. Wilson moved with his father to the State of South

  Carolina to be closer to family members and hopefully to attend

  college there.




                                      - 22 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 23 of 35




        66.   Mr. Wilson continues to receive Medicaid assistance from

  the State of South Carolina because he is now a resident of that

  State.

        67.   Upon Mr. Wilson’s death, the State of South Carolina (in

  addition to the State of Colorado) would have a right to

  reimbursement for medical assistance it has paid or will pay on his

  behalf were the trust to be reformed to comply with federal law.

  However, that right only exists if funds were left in the trust which

  would be very unlikely in this case.

        68.   After Mr. Wilson moved to the State of South Carolina,

  the Department sought immediate termination of the trust and full

  reimbursement.

        69.   The assets have now been seized by the State of Colorado.

        70.   Mr. Wilson has an urgent and continuing need for

  supplemental support from the assets of the trust, which was

  established for this very purpose.        Those assets should remain

  available to Mr. Wilson until depletion of the trust or his death, at

  which time any remaining assets would be disbursed on a pro rata


                                   - 23 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 24 of 35




  basis to any and all states that provided medical assistance to Mr.

  Wilson during his lifetime – not just the State of Colorado.

        71.   By taking Mr. Wilson’s property, the Department

  prevented Mr. Wilson’s ability to support himself and to provide

  supplemental resources so he could pay for upcoming medical

  treatments not covered by Medicaid and go to college, both fully

  permissible uses of the Trust assets.

        72.   In addition, those funds were to be used for Mr. Wilson’s

  sole and exclusive benefit for the remainder of his life. He has no

  other source of assets or resources to supplement his living and other

  expenses.

        73.   It is clear that the Department imposed on Mr. Wilson

  additional requirements that conflict with federal law and are unfair

  to Mr. Wilson who is entitled under federal law to the use of funds

  contained in his trust for his sole and exclusive benefit until his

  death or the depletion of the Trust.

        74.   Had Mr. Wilson remained in Colorado, he would still be

  eligible for receipt of Medicaid and would have full access to use the


                                   - 24 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 25 of 35




  funds in his Special Needs Trust for the remainder of his life,

  including trust depletion of the entirety of his trust assets.

        75.   It is only because Mr. Wilson is no longer eligible to

  receive Medicaid benefits from the State of Colorado (though he now

  receives benefits from the State of South Carolina), that the State of

  Colorado took his funds even though he is still alive. This act took

  property from him which was not State property in violation of Mr.

  Wilson’s federal statutes and constitutional rights.

        76.   Mr. Wilson had immediate need of the assets contained

  in his Special Needs Trust to pay for certain, necessary medical

  procedures not covered by Medicaid and to go to college, which he

  can no longer do.

        77.   As a result, Mr. Wilson seeks relief from this Court.



  V.    FIRST CAUSE OF ACTION
        (42 U.S.C. § 1983 for violation of 42 U.S.C. § 1396p)

        78.   Mr. Wilson realleges each allegation above as if fully set

  forth herein.



                                   - 25 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 26 of 35




          79.   There is an actual, present, and justiciable controversy

  between Mr. Wilson and Defendants over the termination of his

  Special Needs Trust and reimbursement only to the State of

  Colorado prior to his death.

          80.   The Medicaid Act grants Mr. Wilson the right to have a

  Special Needs Trust while still remaining eligible for receipt of

  Medicaid funds.

          81.   The Medicaid Act also grants Mr. Wilson the right to use

  those funds for his sole benefit during his lifetime.

          82.   C.R.S.   §   15-14-412.8      and   10   C.C.R.   2505-10,   §

  8.100.7.E.6.b impose additional requirements on Mr. Wilson for

  establishing a qualifying Special Needs Trust.

          83.   Specifically, C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10,

  § 8.100.7.E.6.b require that, in the event Mr. Wilson moves out of

  state and is no longer receiving Medicaid benefits from the State of

  Colorado, the State of Colorado can terminate the Special Needs

  Trust and seek immediate reimbursement of all benefits paid to

  date.


                                     - 26 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 27 of 35




        84.   Because C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10, §

  8.100.7.E.6.b impose additional restrictions on eligibility, they

  directly conflict with the Medicaid Act, which permits disabled

  beneficiaries with full access to funds held in Special Needs Trusts

  for their lifetime.

        85.   No act of Congress, and in particular no part of the

  Medicaid Act, permits states to impose additional restrictions on

  eligibility requirements or to penalize Medicaid eligible recipients

  for moving to another state.

        86.   No act of Congress, and in particular no part of the

  Medicaid Act, permits the State of Colorado to terminate a Special

  Needs Trust prior to the beneficiary’s death for the purpose of

  reimbursing itself.

        87.   As a result, C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10,

  § 8.100.7.E.6.b conflict with 42 U.S.C. § 1396p and should be

  declared void and unenforceable.

        88.   The State of Colorado’s conduct, through its executive

  agents and officials, have caused Mr. Wilson to suffer an immediate


                                   - 27 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 28 of 35




  and irreparable harm to his property interests in the trust and have

  penalized him for exercising his constitutional right to travel.

        89.   10 C.C.R. 2505-10; § 8.100.7.E.6.b and portions of C.R.S.

  § 15-14-412.8 also violate 42 U.S.C. § 1396a(a)(18) and thus are void

  and unenforceable because those provisions have been preempted by

  the federal statute which controls trusts and recovery of assets under

  the provisions of superceding federal law.



  VI.   SECOND CAUSE OF ACTION
        (42 U.S.C. § 1983 for violation of the Due Process Clause of the
        Fourteenth Amendment)

        90.   Mr. Wilson realleges each allegation above as if fully set

  forth herein.

        91.   Defendants, in their official capacities, were and are

  acting under color of Colorado law by obtaining repayment from the

  Denver Probate Court from Mr. Wilson’s Special Needs Trust prior

  to his death.




                                   - 28 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 29 of 35




        92.   There is an actual, present, and justiciable controversy

  between Mr. Wilson and Defendants over the termination of his

  Special Needs Trust and distribution of assets prior to his death.

        93.   Mr. Wilson has a property interest in his Medicaid

  benefits.

        94.   As a beneficiary, Mr. Wilson also has a property interest

  in the assets held in his Special Needs Trust during his lifetime.

        95.   Moreover, Mr. Wilson’s assets were seized without his

  ability to defend himself. The procedure utilized by the Denver

  Probate Court did not permit the State to serve Mr. Wilson with

  process and did not grant him the right to a hearing before taking

  his property away from him. Therefore, Mr. Wilson was deprived of

  procedural due process.

        96.   By enforcing C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10,

  § 8.100.7.E.6.b due to the fact that Mr. Wilson is no longer a resident

  of Colorado, Mr. Wilson lost all of the assets held in his trust that he

  had a right to use for his lifetime and which he must rely on for care

  and educational purposes.


                                   - 29 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 30 of 35




        97.   The actions of the Department, through its officers and

  agents, also inequitably grants the State of Colorado priority over all

  other states in violation of federal law.

        98.   As a result, C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10,

  § 8.100.7.E.6.b permit deprivation of Mr. Wilson’s property without

  due process of law in violation of the Fourteenth Amendment to the

  United States Constitution, both substantially and procedurally.

        99.   The State of Colorado’s conduct as set forth herein has

  caused and will continue to cause Mr. Wilson to suffer immediate

  and irreparable harm to his constitutional right to due process.

        100. As a result, Mr. Wilson is entitled to judgment and

  injunctive relief to protect his constitutional rights.

        101. Mr. Wilson is entitled to a declaratory judgment from this

  Court that C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10, §

  8.100.7.E.6.b are void and unenforceable.

        102. A judicial declaration is necessary and appropriate at this

  time under the circumstances in order that Mr. Wilson may assert




                                    - 30 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 31 of 35




  his rights to use the assets in his Special Needs Trust, which was

  established for his sole lifetime benefit.

        103. This Court should order that Mr. Wilson’s assets be

  returned to him until he receives both substantive and procedural

  rights to due process as required under 42 U.S.C. § 1396a(a)(3) and

  under    the    Fourteenth   Amendment       to   the   United   States

  Constitution.



  VII. THIRD CAUSE OF ACTION
       (42 U.S.C. § 1983 for violation of the Right to Travel
       Guaranteed by the Fourteenth Amendment)

        104. Mr. Wilson realleges each allegation above as if fully set

  forth herein.

        105. There is an actual, present, and justiciable controversy

  between Mr. Wilson and Defendants over the termination of his

  Special Needs Trust and distribution of assets prior to his death.

        106. Mr. Wilson has a fundamental right to travel guaranteed

  by the Fourteenth Amendment of the United States Constitution.




                                    - 31 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 32 of 35




        107. C.R.S.    §   15-14-412.8        and   10   C.C.R.   2505-10,   §

  8.100.7.E.6.b impose an unconstitutional barrier to interstate

  movement for Colorado Medicaid recipients with Special Needs

  Trusts by imposing a severe monetary penalty on Special Needs

  Trust beneficiaries who move from Colorado to another state by

  requiring that the State of Colorado be reimbursed for all benefits

  paid on behalf of the Medicaid recipient through the Special Needs

  Trust assets at the time the recipient moves to another state, rather

  than upon the recipient’s death.

        108. Colorado’s regulations have impermissibly burdened Mr.

  Wilson’s fundamental right to travel and have the effect of deterring,

  impeding, and penalizing Mr. Wilson, and potentially others

  similarly situated, for relocating to another state.

        109. Defendants, in their official capacities, were and are

  acting under color of Colorado law by taking actions to inhibit Mr.

  Wilson’s right to travel interstate by freezing all assets held in his

  Special Needs Trust and requiring reimbursement of all benefits




                                     - 32 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 33 of 35




  paid by the State of Colorado just because Mr. Wilson has exercised

  his constitutional right to move to another state.

        110. As a result, C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10,

  § 8.100.7.E.6.b unconstitutionally infringed on Mr. Wilson’s right to

  travel in violation of the Fourteenth Amendment to the United

  States Constitution.

        111. The State of Colorado’s conduct as set forth herein has

  caused and will continue to cause Mr. Wilson to suffer immediate

  and irreparable harm to his constitutional right to travel.

        112. As a result, Mr. Wilson is entitled to judgment and

  injunctive relief to protect his constitutional rights.

        113. Mr. Wilson is entitled to a declaratory judgment from this

  Court that C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10, §

  8.100.7.E.6.b are unconstitutional.



  VIII. PRAYER FOR RELIEF

        WHEREFORE Plaintiff Parker Wilson prays for relief as

  follows:


                                    - 33 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 34 of 35




        a.    A judgment declaring that (1) C.R.S. § 15-14-412.8 and

  10 C.C.R. 2505-10, § 8.100.7.E.6.b conflict with 42 U.S.C. § 1396p,

  and thus, are void and unenforceable; (2) C.R.S. § 15-14-412.8 and

  10 C.C.R. 2505-10, § 8.100.7.E.6.b deprive Mr. Wilson of property

  without due process of law in violation of the Due Process Clause of

  the Fourteenth Amendment to the United States Constitution; and

  (3), C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10, § 8.100.7.E.6.b

  unconstitutionally infringe on Mr. Wilson’s fundamental right to

  interstate travel in violation of the Fourteenth Amendment.

        b.    A permanent injunction enjoining Defendants and their

  successors, employees, designees, agents, and all others in active

  concert, privity or participation with them, from enforcing C.R.S. §

  15-14-412.8 and 10 C.C.R. 2505-10, § 8.100.7.E.6.b and requiring

  Defendants to return to Mr. Wilson all funds belonging to him that

  were unlawfully seized;

        c.    An order restoring Mr. Wilson’s right to his assets until

  and unless he is afforded procedural due process pursuant to 42




                                   - 34 -
Case 1:19-cv-01633-RBJ Document 1 Filed 06/06/19 USDC Colorado Page 35 of 35




  U.S.C. § 1396a(a)(3) and the Fourteenth Amendment to the United

  States Constitution;

        d.    An award of Mr. Wilson’s reasonable attorney fees and

  costs pursuant to 42 U.S.C. § 1988; and

        e.    Such other and further relief as the Court may deem just

  and proper.

  DATED:      6/6/2019   .     Respectfully submitted,



                               /s/ R. Eric Solem-Original Sig. on File
                               R. Eric Solem
                               Lance E. McKinley
                               SOLEM, WILLIAMS & McKINLEY, P.C.
                               3333 S. Bannock Street, Suite 900
                               Englewood, Colorado 80110
                               Telephone: (303) 761-4900
                               Facsimile: (303) 761-2989
                               E-mail:   eric@solemlaw.com
                                         lance@solemlaw.com
                               Counsel for Plaintiff Parker Wilson


  PLAINTIFF’S ADDRESS:

  1641 Edgewood Drive
  Little River, South Carolina 29566


                                   - 35 -
